DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 2/9/2021 in which claims 2-4, 6-12, 14-17, and 19-21 were amended and claims 1, 13, and 18 were cancelled.
Claims 2-12, 14-17, and 19-21 remain pending and are presented for examination.
Allowable Subject Matter
Claims 2-12, 14-17, and 19-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 2: the prior art of record fails to teach in combination an integrated circuit (IC), comprising the first electrode is a metal layer having a work function greater than 5 eV, and including all limitations.
The closest prior art, Kawashima et al (WO 2013/094169), discloses an integrated circuit (IC) (Fig. 3A), comprising: a semiconductor layer (Figs. 3A and 5; page 20, first full paragraph; 100 is semiconductor as semiconductor devices such as transistors are formed in the semiconductor); a multilevel metallization structure (comprising 101-119 and 142) over the semiconductor layer (Fig. 3A; page 11-page 14); a first metallization structure level (comprising 101-107a) in the multilevel metallization structure, the first metallization structure level having: a first metal layer (Fig. 3A; page 10, last paragraph; 102 and 103); a first dielectric layer (comprising 101, 104, and 105) over the first metal layer (Fig. 3A; th full paragraph). Kawashima fails to expressly disclose the first electrode is a metal layer having a work function greater than 5 eV.
As to claim 10: the prior art of record fails to teach in combination an integrated circuit (IC), comprising a first layer and a last layer of the multilayer dielectric structure are aluminum oxide, and including all limitations.
The closest prior art, Kawashima et al (WO 2013/094169), discloses an integrated circuit (IC) (Fig. 3A), comprising: a semiconductor layer (Figs. 3A and 5; page 20, first full paragraph; 100 is semiconductor as semiconductor devices such as transistors are formed in the semiconductor); a multilevel metallization structure (comprising 101-119 and 142) over the semiconductor layer (Fig. 3A; page 11-page 14); a first metallization structure level (comprising 101-107a) in th full paragraph). Kawashima fails to expressly disclose a first layer and a last layer of the multilayer dielectric structure are aluminum oxide.
As to claim 14: the prior art of record fails to teach in combination a diode, comprising the first electrode is a metal layer having a work function greater than 5 eV, and including all limitations.
The closest prior art, Kawashima et al (WO 2013/094169), discloses a diode (142; page 11, last paragraph), comprising: a first electrode (108) on a th full paragraph). Kawashima fails to expressly disclose the first electrode is a metal layer having a work function greater than 5 eV.
As to claim 16: the prior art of record fails to teach in combination a diode, comprising the multilayer dielectric structure has an odd number N layers, N being greater than 2; odd numbered layers of the multilayer dielectric structure are one of aluminum oxide, zirconium dioxide, silicon dioxide, hafnium dioxide, or tantalum oxide; and even numbered layers of the multilayer dielectric structure are one of titanium oxide, nickel oxide, cobalt oxide, tungsten oxide, copper oxide, or germanium oxide, and including all limitations.
The closest prior art, Kawashima et al (WO 2013/094169), discloses a diode (142; page 11, last paragraph), comprising: a first electrode (108) on a metal contact or via in a first metallization structure (comprising 101-107a) level of a multilevel metallization structure (Fig. 3A; page 11, last sentence); a multilayer dielectric structure (112a and 112b) on the first electrode (Fig. 3A; page 12 – page 14); and a second electrode (113) having a first side and an opposite second side, the first side on the multilayer dielectric structure, and the th full paragraph). Kawashima fails to expressly disclose the multilayer dielectric structure has an odd number N layers, N being greater than 2; odd numbered layers of the multilayer dielectric structure are one of aluminum oxide, zirconium dioxide, silicon dioxide, hafnium dioxide, or tantalum oxide; and even numbered layers of the multilayer dielectric structure are one of titanium oxide, nickel oxide, cobalt oxide, tungsten oxide, copper oxide, or germanium oxide.
As to claim 19: the prior art of record fails to teach in combination a method of fabricating a multilevel metallization structure of an integrated circuit, the method comprising where forming the first electrode includes performing a plasma nitridation process that nitrides a portion of the metal contact or via to form the first electrode on the metal contact or via, and including all limitations.
The closest prior art, Kawashima et al (WO 2013/094169), discloses a method of fabricating a multilevel metallization structure of an integrated circuit, the method comprising: forming a metal contact or via (106 and 107a) on a first metal layer (103) and through a portion of a first dielectric layer (105) in a first metallization structure level in a multilevel metallization structure (Fig. 5; page 19 and page 20); forming a first electrode (308) on the metal contact or via (Fig. 6; page 20); forming a multilayer dielectric structure (312a and 312b) on the first electrode (Fig. 6; page 20); forming a second electrode (313) on the multilayer dielectric structure (Fig. 6; page 20); and forming a second metal layer (119) in a second metallization structure level in the multilevel metallization structure (Figs. 13 and 14; page 22). Kawashima fails to expressly disclose where forming the first electrode includes performing a plasma nitridation process that nitrides a portion of the metal contact or via to form the first electrode on the metal contact or via.
As to claim 20: the prior art of record fails to teach in combination a method of fabricating a multilevel metallization structure of an integrated circuit, the method comprising forming a multilayer dielectric structure on the first electrode, including performing an odd integer number N atomic layer deposition processes that successively deposit N respective dielectric layers over the first electrode, and including all limitations.
The closest prior art, Kawashima et al (WO 2013/094169), discloses a method of fabricating a multilevel metallization structure of an integrated circuit, the method comprising: forming a metal contact or via (106 and 107a) on a first metal layer (103) and through a portion of a first dielectric layer (105) in a first metallization structure level in a multilevel metallization structure (Fig. 5; page 19 and page 20); forming a first electrode (308) on the metal contact or via (Fig. 6; page 20); forming a multilayer dielectric structure (312a and 312b) on the first electrode (Fig. 6; page 20); forming a second electrode (313) on the multilayer dielectric structure (Fig. 6; page 20); and forming a second metal layer (119) in a second metallization structure level in the multilevel metallization structure (Figs. 13 and 14; page 22). Kawashima fails to expressly disclose forming a multilayer dielectric structure on the first electrode, including performing an odd integer number N atomic layer deposition processes that successively deposit N respective dielectric layers over the first electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813